DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05-16-2022 have been fully considered but they are not persuasive. 
Applicant argues that neither Nezou, Li, nor Sun, whether considered individually or in
combination, discloses “allocating a first resource unit (RU) in the 6 GHz frequency band for
advertising discovery information of the AP to stations not associated with the AP,” as recited in
claim 1 (Remarks, pg.12, lines 1-5) and further that neither Nezou, Li, nor Sun, whether considered individually or in combination, discloses “transmitting a multi-user (MU) packet over the first RU and the one or more additional RUs, the MU packet including a fast initial link setup (FILS) discovery frame or an unsolicited probe response frame carried on the first RU and containing discovery information intended for the unassociated stations, the MU packet further including one or more non-discovery-related frames carried on the one or more additional RUs and containing non-discovery-related information intended for the one or more associated stations,” as recited in
claim 1 (Remarks, pg. 13, lines 5-8)

The Examiner respectfully disagrees

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Nezou adequately recites an AP allocating a first and second RU for advertising discovery information of the AP to stations not associated to with the AP and stations associated with the AP- Nezou ¶0045- 1st sentence, ¶0227; ¶0240- 2nd sentence, ¶0385- 1st sentence, ¶0270- 1st sentence, ¶0572- 1st sentence; and transmitting a multi-user (MU) packet over the dedicated RU and the one or more additional RUs- 1420 of Fig.14 and 15; ¶0569- last sentence. 
Nezou however is silent where the AP operates in at least a 6 GHz frequency band for the allocation of the various RUs for the advertisement of the discovery information to the associated and non-associated stations as initially taught by Nezou. Incidentally Li recites in an embodiment an operation of an electronic device in the 6GHz band capable of receiving A-MPDU that aggregates 8 or less MPDUs- Li ¶0052- 2nd sentence . Li further teaches where the group addressed frames are transmitted using MU PPDU and where the electronic device can include a MulitBSS AP operating at 6GHz- Li ¶0042- 3rd sentence. Li in another embodiment teaches where the source electronic device while communicating with associated electronic device can also communicate with unassociated electronic devices by using a value of AID to indicate that the  RU associated  with a MU PPDU containing discovery frames for the unassociated electronic devices- Li ¶0033- 3rd – 5th sentences. Sun is then relied in curing the deficiencies of Nezou and Li wherein the MU packet includes a fast initial link setup (FILS) discovery frame carried on the first RU- Sun Fig.2, ¶0024- 1st and 2nd sentences.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant further argues that as for the proposed combination of Nezou and Li with Sun, it is difficult to conclude, particularly with the benefit of hindsight of Applicant’s claims, that it would have been obvious to simply incorporate the prior teachings of Sun into either Nezou or Li “for the purpose of allowing a STA to discover an AP by detecting a beacon transmitted
repeatedly,” when neither Nezou nor Li do so (Remark, pg. 15, lines 8-15).

The Examiner respectfully disagrees

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore based on this assessment it is believed that the rejection of independent claims 1, 11. 21, and 26 and their respective dependents stand over the prior art.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-9, 11, 13-19, 21-24, and 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Nezou in view of Li et al (US 2020/0221292) and further in view of Sun et al (US 20130177002).

As to claim 1 Nezou discloses a  method performed by an access point (AP) (Nezou 110 of Fig.1, Fig.8), comprising: allocating a first resource unit (RU) for advertising discovery information of the AP to stations not associated with the AP- dedicated resource unit being located on a primary 20 Mhz of the AP (Nezou ¶0045- 1st sentence- RU allocation schemes for a 20 MHz channel, ¶0227; ¶0240- 2nd sentence-  advertising of the SSID (wireless network name)- discovery information; ¶0385- 1st sentence- the AP sends to an unassociated STA an association response frame in a broadcast RU); allocating one or more additional RUs for downlink (DL) transmissions to one or more stations associated with the AP (¶0270- 1st sentence- the AP can directly send multiple data to multiple stations in the RUs,;¶0572- 1st sentence- group RU with AID=0 is used to convey concatenated MPDU frames dedicated to a plurality of associated stations).); transmitting a multi-user (MU) packet over the dedicated RU and the one or more additional RUs (1420 of Fig.14 and 15; ¶0569- last sentence), the MU packet including a discovery frame carried on the dedicated RU and containing discovery information intended for the unassociated stations- discovery frame considered a probe response frame (¶0570- 1st sentence- AID=2045 is used to convey concatenated MPDU frames addressed to one or multiple not-yet-associated stations; Probe Response of 1420 of Fig.14 and 15), the MU packet further including one or more non-discovery-related frames carried on the one or more additional RUs and containing non-discovery-related information intended for the one or more associated stations(¶0572-1st sentence-AID=0 is used to convey concatenated MPDU frames dedicated to a plurality of associated stations; ¶0313- last sentence- dedicated or reserved for STA 3, 4, 5, 7, and 8 of 1420 of Fig.14 and 15); receiving, from at least one unassociated station, a response (¶0616 the AP response data frames trigger  UL response RU 1440-C, 1440-D of Fig.15) based on the discovery information contained in the MU packet; and performing an association operation with the at least one unassociated station based on the response (¶0234- discovery procedure (using beacon frames or probe response frames) may be the initial part of a more general association procedure).
Nezou however is silent where the AP operates in at least a 6 GHz frequency. However in an analogous art  Li remedies this deficiency: (Li ¶0042- 4th sentence-  source electronic device 110 can include a MultiBSS at 6 GHz.¶0052- 2nd sentence- an electronic device operating in 6 GHz can be capable to receive an A-MPDU that aggregates 8 or less MPDUs.). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Nezou with that of Li for the purpose of and electronic device operating at 6 GHz for MPDU aggregation (Li ¶0052).
Both Nezou and Li however are silent wherein the MU packet includes a fast initial link setup (FILS) discovery frame carried on the first RU. However in an analogous art Sun remedies this deficiency: (Sun Fig.2, ¶0024- 1st and 2nd sentences- AP discovery using a FILS discovery beacon or frame. The method 200 is implemented by an AP to broadcast FILS discovery frames to one or more surrounding STAs ). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Nezou and Li with that of Sun for the purpose of allowing a STA to discover an AP by detecting a beacon transmitted repeatedly (Sun ¶0015- 2nd sentence) 

As to claim 3 the combined teachings of Nezou, Li, and Sun disclose method of claim 1, wherein each of the one or more non-discovery-related frames is one of a data frame, a control frame, or a management frame (Nezou ¶0270- 1st sentence- AP can directly send multiple data to multiple stations in the RUs…. sending data in the data field.)

As to claim 4 the combined teachings of Nezou, Li, and Sun disclose the method of claim 1, wherein the dedicated RU is located on a primary 20 MHz channel of the AP (Nezou ¶0045- 1st sentence) 

As to claim 5 the combined teachings of Nezou, Li, and Sun disclose the method of claim 1, wherein the MU packet comprises a high-efficiency (HE) MU physical-layer protocol data unit (PPDU) (Nezou ¶0378-1st sentence- an unassociated non-AP station that receives a MU DL frame (e.g. an HE MU PPDU) containing RUs with the STA-ID equal to 2045:  1420 of Fig.14), the discovery frame comprises a first medium access control (MAC) protocol data unit (MPDU) (¶0570- 1st sentence- group RU with AID=2045 (Probe response frames) is used to convey concatenated MPDU frames), and each of the one or more non-discovery-related frames comprises a respective second MPDU (¶0572- 1st sentence- group RU with AID=0 is used to convey concatenated MPDU frames dedicated to a plurality of associated stations).

As to claim 6 the combined teachings of Nezou, Li, and Sun disclose the method of claim 1, wherein the MU packet includes a preamble comprising: a first duplicate transmitted on the dedicated RU and comprising a station association identification (STAID) value identifying the unassociated stations (Fig.14, ¶0569-1st sentence- HE-SIG-B preamble of MU Downlink frame 1420 …AID = 2045, (for not-yet-associated stations); and one or more additional duplicates transmitted on the one or more additional RUs, each duplicate of the one or more additional duplicates comprising a STAID value identifying at least one station of the one or more associated stations (¶0569- 2nd sentence- HE-SIG-B preamble may declare first the RUs for individual stations (here 2 and 7)…. which is dedicated to "all other" associated stations). 

As to claim 7 the combined teachings of Nezou, Li, and Sun disclose the method of claim 1, wherein the discovery information includes a unique identifier of the AP (¶0227; ¶0240- 2nd sentence-  advertising of the SSID (wireless network name)- discovery information ).

As to claim 8 the combined teachings of Nezou, Li, and Sun disclose the method of claim 1, wherein the discovery information includes a value, embedded in a signaling field of a preamble of the MU packet(¶0548- last sentence- searching in the HE-SIG-B preamble of the received MU Downlink frame for an RU with an AID equal to 2045- value being AID of 2045).

As to claim 9 the combined teachings of Nezou, Li, and Sun disclose the method of claim 1, wherein the discovery information includes an indication of whether the AP is part of a multiple basic service set identifier (BSSID) set (¶0227- For the stations to be aware of available WLANs (or BSSs) ….corresponding specific BSSID or BSSIDs… the AP sends some control or management frames, including beacon frames and probe response frames which have substantially the same content.).

As to claim 11 Nezou discloses a method performed by a station not associated with an access point (AP), comprising: receiving, from the AP, a multi-user (MU) packet over a first RU and one or more additional RUs - dedicated resource unit being located on a primary 20 Mhz of the AP (Nezou ¶0045- 1st sentence- RU allocation schemes for a 20 MHz channel, ¶0227;¶0240- 2nd sentence-  advertising of the SSID (wireless network name)- discovery information; ¶0385- 1st sentence- the AP sends to an unassociated STA an association response frame in a broadcast RU), the MU packet including a discovery frame carried on the dedicated RU- discovery frame considered a probe response frame (¶0570- 1st sentence- AID=2045 is used to convey concatenated MPDU frames addressed to one or multiple not-yet-associated stations; Probe Response of 1420 of Fig.14 and 15),  and containing discovery information intended for the unassociated stations (¶0385- 1st sentence- the AP sends to an unassociated STA an association response frame in a broadcast RU; 1420 of Fig.14 and 15; ¶0569);, the MU packet further including one or more non-discovery-related frames carried on the one or more additional RUs and containing non-discovery-related information intended for the one or more associated stations(¶0572-1st sentence-AID=0 is used to convey concatenated MPDU frames dedicated to a plurality of associated stations; ¶0313- last sentence- dedicated or reserved for STA 3, 4, 5, 7, and 8 of 1420 of Fig.14 and 15); transmitting, to the AP, a response based on the received discovery information (¶0616- 1st sentence- the AP response data frames trigger  UL response RU 1440-D; 1440-D of Fig.15); and associating with the AP based at least in part on the response or the received discovery information(¶0234- discovery procedure (using beacon frames or probe response frames) may be the initial part of a more general association procedure).
Nezou however is silent where the MU packet is received over the first RU in a 6 GHz frequency. However in an analogous art  Li remedies this deficiency: (Li ¶0042- 4th sentence-  source electronic device 110 can include a MultiBSS at 6 GHz.¶0052- 2nd sentence- an electronic device operating in 6 GHz can be capable to receive an A-MPDU that aggregates 8 or less MPDUs.). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Nezou with that of Li for the purpose of and electronic device operating at 6 GHz for MPDU aggregation (Li ¶0052).
Both Nezou and Li however are silent wherein the MU packet includes a fast initial link setup (FILS) discovery frame carried on the first RU. However in an analogous art Sun remedies this deficiency: (Sun Fig.2, ¶0024- 1st and 2nd sentences- AP discovery using a FILS discovery beacon or frame. The method 200 is implemented by an AP to broadcast FILS discovery frames to one or more surrounding STAs ). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Nezou and Li with that of Sun for the purpose of allowing a STA to discover an AP by detecting a beacon transmitted repeatedly (Sun ¶0015- 2nd sentence) 

As to claim 13 the combined teachings of Nezou, Li, and Sun disclose the method of claim 11, wherein each of the one or more non-discovery-related frames is one of a data frame, a control frame, or a management frame (Nezou ¶0270- 1st sentence- AP can directly send multiple data to multiple stations in the RUs…. sending data in the data field.).

As to claim 14 the combined teachings of Nezou, Li, and Sun disclose the method of claim 11, wherein the dedicated RU is located on a primary 20 MHz channel of the AP(Nezou ¶0045- 1st sentence).

As to claim 15 the combined teachings of Nezou, Li, and Sun disclose  the method of claim 11, wherein the MU packet comprises a high-efficiency (HE) MU physical-layer protocol data unit (PPDU) (Nezou ¶0378-1st sentence- an unassociated non-AP station that receives a MU DL frame (e.g. an HE MU PPDU) containing RUs with the STA-ID equal to 2045:  1420 of Fig.14), the discovery frame comprises a first medium access control (MAC) protocol data unit (MPDU) (¶0570- 1st sentence- group RU with AID=2045 (Probe response frames) is used to convey concatenated MPDU frames), and each of the one or more non-discovery-related frames comprises a respective second MPDU(¶0572- 1st sentence- group RU with AID=0 is used to convey concatenated MPDU frames dedicated to a plurality of associated stations).

As to claim 16 the combined teachings of Nezou, Li, and Sun disclose  the method of claim 11, wherein the MU packet includes a preamble comprising: a first duplicate transmitted on the dedicated RU and comprising a station association identification (STAID) value identifying the unassociated stations(Fig.14, ¶0569-1st sentence- HE-SIG-B preamble of MU Downlink frame 1420 …AID = 2045, (for not-yet-associated stations); and one or more additional duplicates transmitted on the one or more additional RUs, each duplicate of the one or more additional duplicates comprising a STAID value identifying at least one station of the one or more associated stations(¶0569- 2nd sentence- HE-SIG-B preamble may declare first the RUs for individual stations (here 2 and 7)…. which is dedicated to "all other" associated stations)..

As to claim 17 the combined teachings of Nezou, Li, and Sun disclose the method of claim 11, wherein the discovery information includes a unique identifier of the AP(¶0227; ¶0240- 2nd sentence-  advertising of the SSID (wireless network name)- discovery information )

As to claim 18 the combined teachings of Nezou, Li, and Sun disclose the method of claim 11, wherein the discovery information includes a value, embedded in a signaling field of a preamble of the MU packet carrying the discovery information, indicating whether active scanning operations are permitted on a wireless channel associated with the AP. (¶0548- last sentence- searching in the HE-SIG-B preamble of the received MU Downlink frame for an RU with an AID equal to 2045- value being AID of 2045).

As to claim 19 the combined teachings of Nezou, Li, and Sun disclose the method of claim 11, wherein the discovery information includes an indication of whether the AP is part of a multiple basic service set identifier (BSSID) set (¶0227- For the stations to be aware of available WLANs (or BSSs) ….corresponding specific BSSID or BSSIDs… the AP sends some control or management frames, including beacon frames and probe response frames which have substantially the same content.).

As to claim 21 Nezou discloses an access point (AP) comprising: at least one modem (110 of Fig.1, ¶0334, Fig.8); at least one processor communicatively coupled with the at least one modem (¶0335- the PHY layer block 803 …has the task of, modulating on or demodulating from any 20 MHz channel ); and at least one memory communicatively coupled with the at least one processor and storing processor-readable code that (¶0332), when executed by the at least one processor in conjunction with the at least one modem, is configured to perform operations comprising: allocating a dedicated resource unit (RU) for advertising discovery information of the AP to stations not associated with the AP- dedicated resource unit being located on a primary 20 Mhz of the AP (Nezou ¶0045- 1st sentence- RU allocation schemes for a 20 MHz channel, ¶0227;¶0240- 2nd sentence-  advertising of the SSID (wireless network name)- discovery information; ¶0385- 1st sentence- the AP sends to an unassociated STA an association response frame in a broadcast RU); allocating one or more additional RUs for downlink (DL) transmissions to one or more stations associated with the AP (¶0270- 1st sentence- the AP can directly send multiple data to multiple stations in the RUs,;¶0572- 1st sentence- group RU with AID=0 is used to convey concatenated MPDU frames dedicated to a plurality of associated stations).); transmitting a multi-user (MU) packet over the dedicated RU and the one or more additional RUs (1420 of Fig.14 and 15; ¶0569- last sentence), the MU packet including a discovery frame carried on the dedicated RU and containing discovery information intended for the unassociated stations- discovery frame considered a probe response frame (¶0570- 1st sentence- AID=2045 is used to convey concatenated MPDU frames addressed to one or multiple not-yet-associated stations; Probe Response of 1420 of Fig.14 and 15), the MU packet further including one or more non-discovery-related frames carried on the one or more additional RUs and containing non-discovery-related information intended for the one or more associated stations(¶0572-1st sentence-AID=0 is used to convey concatenated MPDU frames dedicated to a plurality of associated stations; ¶0313- last sentence- dedicated or reserved for STA 3, 4, 5, 7, and 8 of 1420 of Fig.14 and 15); receiving, from at least one unassociated station, a response (¶0616 the AP response data frames trigger  UL response RU 1440-D, 1440-D of Fig.15) based on the discovery information contained in the MU packet; and performing an association operation with the at least one unassociated station based on the response (¶0234- discovery procedure (using beacon frames or probe response frames) may be the initial part of a more general association procedure).
Nezou however is silent where the AP operates in at least a 6 GHz frequency. However in an analogous art  Li remedies this deficiency: (Li ¶0042- 4th sentence-  source electronic device 110 can include a MultiBSS at 6 GHz.¶0052- 2nd sentence- an electronic device operating in 6 GHz can be capable to receive an A-MPDU that aggregates 8 or less MPDUs.). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Nezou with that of Li for the purpose of and electronic device operating at 6 GHz for MPDU aggregation (Li ¶0052).
Both Nezou and Li however are silent wherein the MU packet includes a fast initial link setup (FILS) discovery frame carried on the first RU. However in an analogous art Sun remedies this deficiency: (Sun Fig.2, ¶0024- 1st and 2nd sentences- AP discovery using a FILS discovery beacon or frame. The method 200 is implemented by an AP to broadcast FILS discovery frames to one or more surrounding STAs ). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Nezou and Li with that of Sun for the purpose of allowing a STA to discover an AP by detecting a beacon transmitted repeatedly (Sun ¶0015- 2nd sentence) 

As to claim 22 the combined teachings of Nezou, Li, and Sun disclose the AP of claim 21, wherein the first RU is located on a preferred scanning channel of the AP (Nezou ¶0237- the stations gather information about the APs by scanning the channels).

As to claim 23 the combined teachings of Nezou, Li, and Sun disclose the AP of claim 21, wherein the MU packet includes a preamble comprising: a first duplicate transmitted on the dedicated RU and comprising a station association identification (STAID) value identifying the unassociated stations(Fig.14, ¶0569-1st sentence- HE-SIG-B preamble of MU Downlink frame 1420 …AID = 2045, (for not-yet-associated stations) ; and one or more additional duplicates transmitted on the one or more additional RUs, each duplicate of the one or more additional duplicates comprising a STAID value identifying at least one station of the one or more associated stations (¶0569- 2nd sentence- HE-SIG-B preamble may declare first the RUs for individual stations (here 2 and 7)…. which is dedicated to "all other" associated stations)..

As to claim 24 the combined teachings of Nezou, Li, and Sun disclose the AP of claim 21, wherein the discovery information includes a value, embedded in a signaling field of a preamble of the MU packet (¶0548- last sentence- searching in the HE-SIG-B preamble of the received MU Downlink frame for an RU with an AID equal to 2045- value being AID of 2045).

As to claim 26 Nezou discloses a wireless communication device comprising(¶0334, Fig.8): at least one modem; at least one processor communicatively coupled with the at least one modem(¶0335- 1st sentence- the PHY layer block 803 …has the task of, modulating on or demodulating from any 20 MHz channel, and at least one memory communicatively coupled with the at least one processor and storing processor-readable code that (¶0332), when executed by the at least one processor in conjunction with the at least one modem, is configured to perform operations comprising: receiving, from the AP, a multi-user (MU) packet over a dedicated RU and one or more additional RUs - dedicated resource unit being located on a primary 20 Mhz of the AP (Nezou ¶0045- 1st sentence- RU allocation schemes for a 20 MHz channel, ¶0227;¶0240- 2nd sentence-  advertising of the SSID (wireless network name)- discovery information; ¶0385- 1st sentence- the AP sends to an unassociated STA an association response frame in a broadcast RU), the MU packet including a discovery frame carried on the dedicated RU- discovery frame considered a probe response frame (¶0570- 1st sentence- AID=2045 is used to convey concatenated MPDU frames addressed to one or multiple not-yet-associated stations; Probe Response of 1420 of Fig.14 and 15),  and containing discovery information intended for the unassociated stations (¶0385- 1st sentence- the AP sends to an unassociated STA an association response frame in a broadcast RU; 1420 of Fig.14 and 15; ¶0569);, the MU packet further including one or more non-discovery-related frames carried on the one or more additional RUs and containing non-discovery-related information intended for the one or more associated stations(¶0572-1st sentence-AID=0 is used to convey concatenated MPDU frames dedicated to a plurality of associated stations; ¶0313- last sentence- dedicated or reserved for STA 3, 4, 5, 7, and 8 of 1420 of Fig.14 and 15); transmitting, to the AP, a response based on the received discovery information (¶0616- 1st sentence- the AP response data frames trigger  UL response RU 1440-D; 1440-D of Fig.15); and associating with the AP based at least in part on the response or the received discovery information(¶0234- discovery procedure (using beacon frames or probe response frames) may be the initial part of a more general association procedure).
Nezou however is silent where the MU packet is received over the first RU in a 6 GHz frequency. However in an analogous art  Li remedies this deficiency: (Li ¶0042- 4th sentence-  source electronic device 110 can include a MultiBSS at 6 GHz.¶0052- 2nd sentence- an electronic device operating in 6 GHz can be capable to receive an A-MPDU that aggregates 8 or less MPDUs.). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Nezou with that of Li for the purpose of and electronic device operating at 6 GHz for MPDU aggregation (Li ¶0052).
Both Nezou and Li however are silent wherein the MU packet includes a fast initial link setup (FILS) discovery frame carried on the first RU. However in an analogous art Sun remedies this deficiency: (Sun Fig.2, ¶0024- 1st and 2nd sentences- AP discovery using a FILS discovery beacon or frame. The method 200 is implemented by an AP to broadcast FILS discovery frames to one or more surrounding STAs ). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Nezou and Li with that of Sun for the purpose of allowing a STA to discover an AP by detecting a beacon transmitted repeatedly (Sun ¶0015- 2nd sentence) 

As to claim 27 the combined teachings of Nezou, Li, and Sun disclose the wireless communication device of claim 26, wherein the first RU is located on a preferred scanning channel  (Nezou ¶0237- the stations gather information about the APs by scanning the channels).
As to claim 28 the combined teachings of Nezou, Li, and Sun disclose the wireless communication device of claim 26, wherein the MU packet includes a preamble comprising: a first duplicate transmitted on the first RU and comprising a station association identification (STAID) value identifying the unassociated stations(Fig.14, ¶0569-1st sentence- HE-SIG-B preamble of MU Downlink frame 1420 …AID = 2045, (for not-yet-associated stations) ; and one or more additional duplicates transmitted on the one or more additional RUs, each duplicate of the one or more additional duplicates comprising a STAID value identifying at least one station of the one or more associated stations (¶0569- 2nd sentence- HE-SIG-B preamble may declare first the RUs for individual stations (here 2 and 7)…. which is dedicated to "all other" associated stations).

As to claim 29 the combined teachings of Nezou, Li, and Sun disclose the wireless communication device of claim 26, wherein the discovery information includes a value, embedded in a signaling field of a preamble of the MU packet (¶0548- last sentence- searching in the HE-SIG-B preamble of the received MU Downlink frame for an RU with an AID equal to 2045- value being AID of 2045).

As to claim 30 the combined teachings of Nezou, Li, and Sun disclose the wireless communication device of claim 26, wherein the discovery information includes an indication of whether the AP is part of a multiple basic service set identifier (BSSID) set(¶0227- For the stations to be aware of available WLANs (or BSSs) ….corresponding specific BSSID or BSSIDs… the AP sends some control or management frames, including beacon frames and probe response frames which have substantially the same content.).

As to claim 31 the combined teachings of Nezou, Li, and Sun disclose the method of claim 1, wherein transmitting the MU packet includes transmitting the FILS discovery frame
 to the unassociated stations multiple times during at least one beacon interval (Sun ¶0015- 1st sentence).

As to claim 32 the combined teachings of Nezou, Li, and Sun disclose the method of claim 1, wherein transmitting the MU packet includes transmitting the FILS discovery frame
 to the unassociated stations every 15 Time Units (TUs) (Sun ¶0023- 1st sentence- APs 110 are simply configured to broadcast FILS discovery frames periodically at a relatively higher frequency than standard beacons (e.g., with a period less than 100 ms, of 50 ms, 20 ms, 10 ms, 5 ms, etc.).

As to claim 33 the combined teachings of Nezou, Li, and Sun disclose the AP of claim 21, wherein transmitting the MU packet includes transmitting the FILS discovery frame to the unassociated stations multiple times during at least one beacon interval(Sun ¶0015- 1st sentence).

As to claim 34 the combined teachings of Nezou, Li, and Sun disclose the AP of claim 21, wherein transmitting the MU packet includes the unsolicited probe response frame to the unassociated stations every 15 Time Units (TUs) (Sun ¶0023- 1st sentence- APs 110 are simply configured to broadcast FILS discovery frames periodically at a relatively higher frequency than standard beacons (e.g., with a period less than 100 ms, of 50 ms, 20 ms, 10 ms, 5 ms, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nezou in view of Li in view of Sun and further in view of Kim et al (US 20160165524).

As to claim 10 the combined teachings of Nezou, Li, and Sun disclose the method of claim 1, however silent wherein the discovery information includes instructions to refrain from initiating active scanning operations on non-preferred scanning channels of the AP, or to refrain from initiating active scanning operations on a preferred scanning channel of the AP for a predetermined duration. However in an analogous art Kim remedies this deficiency:  (Kim ¶0054- 2nd sentence-The non-AP STA 390 may obtain the network information based on the received probe response frame 380 to stop the scanning process). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Nezou, Li, and Sun with that of Kim for the purpose of preventing frame collision (¶0054- 1st sentence).

As to claim 20 the combined teachings of Nezou, Li, and Sun disclose the method of claim 11, however silent wherein the discovery information includes instructions to refrain from initiating active scanning operations on non preferred scanning channels of the AP, or to refrain from initiating active scanning operations on a preferred scanning channel of the AP for a predetermined duration. However in an analogous art Kim remedies this deficiency:  (Kim ¶0054- 2nd sentence- The non-AP STA 390 may obtain the network information based on the received probe response frame 380 to stop the scanning process). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Nezou, Li, and Sun with that of Kim for the purpose of preventing frame collision (¶0054- 1st sentence).

As to claim 25 the combined teachings of Nezou, Li, and Sun disclose the AP of claim 21, however silent wherein the discovery information includes instructions to refrain from initiating active scanning operations on non preferred scanning channels of the AP, or to refrain from initiating active scanning operations on a preferred scanning channel of the AP for a predetermined duration. However in an analogous art Kim remedies this deficiency:  (Kim ¶0054- 2nd sentence-The non-AP STA 390 may obtain the network information based on the received probe response frame 380 to stop the scanning process). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Nezou, Li, and Sun with that of Kim for the purpose of preventing frame collision (¶0054- 1st sentence).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marin et al – Procedure for Selecting Network Discovery Method- US 2016/0262090, ¶0042

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462